NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             APR 06 2011

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

UWEM USANGA,                                     No. 07-70637

              Petitioner,                        Agency No. A072-866-343

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                      Argued and Submitted March 16, 2011
                           San Francisco, California

Before: HUG, W. FLETCHER, and M. SMITH, Circuit Judges.

       Uwem Usanga (“petitioner”), a native and citizen of Nigeria, appeals the

Board of Immigration Appeals’ (“BIA”) affirmance of an immigration judge’s

denial of relief under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252. We review findings of fact for substantial




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
evidence, Silaya v. Mukasey, 524 F.3d 1066, 1070 (9th Cir. 2008), and we deny the

petition.

      The BIA did not err in determining that petitioner is ineligible for CAT

relief. To establish eligibility for CAT relief, an alien must show it is “more likely

than not” that he will be tortured in the proposed country of removal. Kamalthas v.

INS, 251 F.3d 1279, 1283 (9th Cir. 2001). An alien must show that the torture

would be “inflicted by or at the instigation of or with the consent or acquiescence

of a public official or other person acting in an official capacity.” 8 C.F.R. §

208.18(a)(1). Petitioner presented insufficient evidence that his alleged

persecutors, a street gang known as the Area Boys, harmed him with the consent or

acquiescence of a public official. Because petitioner failed to show that any

alleged torture would be inflicted by or at the instigation of or with the consent or

acquiescence of a public official, the BIA properly denied relief. See 8 C.F.R. §

208.18(a)(1).

      PETITION DENIED.




                                          2